FROST. J.
Heard on defendant’s motion for new trial after verdict for plaintiff in sum of $475.
This case was tried with seven other cases, numbered, respectively, 81645, 81646, 81647, 81648, 81649, 81650 and 81652.
Mrs. Lacroix, a woman 40 years of age, was sitting between two other women on the rear seat of an automobile which was in collision with a truck. She testified that she was in bed as a result of the accident for a period o»f four weeks. The evidence amply justified the verdict.
For discussion of the liability, see rescripts on file in No. 81652 and No. 81649.
Motion for new trial denied.